Order entered January 20, 1944, granting plaintiff’s motion for a discovery and inspection of certain premises and elevator, and order entered on or about February 10, 1944, resettling the order of January 20, 1944, unanimously modified by providing that discovery be limited to elevator and shaft No. 5, and machinery connected therewith, and requiring same to be completed in one business day, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Appeal from order denying motion for reargument dismissed. No opinion. The date for the discovery and inspection to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.